Citation Nr: 1419171	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-24 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a cervical spine disability.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Appellant had active duty for training in the National Guard from March 1967 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The reopened claims of service connection for cervical and lumbar spine disabilities are REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in May 1995, the RO denied the claims of service connection for cervical and lumbar spine disabilities; after the Appellant was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Appellant.

2.  The additional evidence presented since the decision by the RO in May 1995 relates to unestablished facts necessary to substantiate the claims of service connection for cervical and lumbar spine disabilities.






CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a cervical spine disability have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria to reopen the claim of service connection for a lumbar spine disability have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims are reopened, VCAA compliance need not be further addressed.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

In a rating decision in May 1995, the RO denied the Appellant's application for VA disability compensation, namely, service connection for cervical and lumbar spine disabilities, because the RO concluded that there was no evidence of the disabilities during service or evidence that related the disabilities to service.  After the Appellant was notified of the determination and of his appellate rights, he did not appeal the RO's decision and new and material evidence was not received within one year from the date of notice of the rating decision.  The rating decision by the RO in May 1995 became final by operation of law on the evidence of record.  38 C.F.R. § 3.104.


Evidence Previously Considered

The evidence of record and previously considered at the time of the rating decision in May 1995 consists of service treatment records, VA records, and private medical records.

The service records show that, on July 29, 1967, the Appellant was injured in an automobile accident while traveling off base.  The Appellant was initially treated for left knee pain, hematuria, and a comminuted fracture of the left posterior acetabulum at Maxwell Air Force Base Hospital before he was transferred to Martin Army Hospital in Fort Benning, Georgia for further rehabilitation.  

After service, private treatment records from the Medical Center show that in April 1976, the Appellant was admitted for acute cervical strain.  He was treated with medication and bed rest for five days.  Additional medical records from Dr. Nidia Chediak reveal that the Appellant was treated for ongoing neck and back pain in January 1987.  

On VA examination in October 1994, the diagnosis was herniated discs of L4-L5 and cervical herniated discs.

Current Claim to Reopen

In July 2008, the Appellant filed the current claim to reopen.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


As the Appellant's current claim to reopen was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence and Analysis

The additional evidence presented since the rating decision in May 1995 consists of lay evidence, namely, the Appellant's statements and the statements of his family members, and medical evidence, namely, the opinion of a VA physician.

Because the VA medical evidence is sufficient to reopen the claim, the Board need not now address the lay evidence or other medical evidence.



As for the VA medical evidence, in February 2009, a VA physician stated that most of the Appellant's neurologic disability was caused by a motor vehicle accident in July 1967.  The physician stated that the Appellant has had lumbar radiculopathy since 1967 and that the cervical problem was a direct result of the motor vehicle accident in July 1967.  

As the additional VA medical evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence that cervical and lumbar disabilities are related to an incident during service, and as the lack of such evidence was the basis for the previous final denials of the claims, the evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claims of service connection for cervical and lumbar spine disabilities are reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for a cervical spine disability is reopened and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim of service connection for a lumbar spine disability is reopened and to this extent only the appeal is granted.


REMAND

Although the claims of service connection are reopened, the evidence of record is insufficient to decide the claims on the merits, and further development is needed.




Accordingly, the case is REMANDED for the following action:

1. Request records from the Social Security Administration. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. §  3.159(e). 

2.  Request the Appellant's complete service personnel records to specifically include any line of duty determination. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. §  3.159(e). 

3.  Afford the Appellant a VA examination by a VA physician to determine:  

a).  Whether it is at least as likely as not (probability of 50 percent) that the cervical and lumbar spine disabilities are the result of a motor vehicle accident in July 1967? 

b).  Whether it is at least as likely as not (a probability of 50 percent) that the cervical and lumbar spine disabilities were caused or aggravated by the service-connected left hip fracture? 




In this context, the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the normal clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

4.  After the development is completed, adjudicate the claims.  If any benefit is denied, furnish the Appellant and his representative a supplemental statement of the case and return the case to the Board.


The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


